Citation Nr: 1603945	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.  He received the Bronze Star Medal and Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

The Veteran testified before a Decision Review Officer at a May 2012 hearing at the RO.  A transcript of the hearing has been associated with the file.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in July 2014.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In September 2014 and September 2015, the Board remanded these matters for further development.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran submitted a signed written statement dated in December 2015 in which he indicated that he wished to withdraw all issues on appeal.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


